Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00880-CV
____________

J. ALAN STANLEY, ET AL,  Appellants

V.

PATRICK M. MACMILLAN, INDIVIDUALLY AND d/b/a MACMILLAN &
COMPANY, LTD., ET AL., Appellees



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 9940819



O P I N I O N
	This is an appeal from a final judgment signed on January 29, 2001 following
a non-jury trial on the merits.  The Clerk's Record was filed on September 28, 2001
and the Reporter's Record was filed on March 7, 2002.  Appellants' brief in this
appeal was initially due on April 6, 2002.  See Tex. R. App. P. 38.6(a).  Appellants
were granted two extensions of time for filing their brief.  Appellants' brief was not
received by this Court, and on September 26, 2002 we issued an order stating that
unless, within 20 days of the date of the order (1) a reasonable explanation for failure
to timely file appellants' brief was filed, and (2) appellants' brief was filed, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1),
42.3(b). 
	No reasonable explanation or brief has been filed; appellants have not
responded to this Court's order of September 26, 2001.  Accordingly, the appeal is
dismissed for want of prosecution.  All pending motions are overruled as moot.  
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Price (1).  
Do not publish.  Tex. R. App. P. 47.
1.